Case 1:21-cv-00023-CG-N Document 7 Filed 07/21/21 Page 1 of 1            PageID #: 30




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TOMMIE LEE WILLIAMS,                       )
                                           )
       Petitioner,                         )
                                           )
vs.                                        )   CIVIL ACTION NO. 21-0023-CG-N
                                           )
STATE OF ALABAMA,                          )
                                           )
       Respondent.                         )

                                    JUDGMENT

      In accordance with the Order entered this date, it is ORDERED, ADJUDGED, and

DECREED that this action be and is hereby DISMISSED without prejudice.

      DONE and ORDERED this the 21st day of July, 2021.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
